EXHIBIT 99 RED METAL RESOURCES LTD. NI 43- FARELLON PROJECT REGION III, CHILE January 15, 2010 By William J. Lewis B.Sc., P.Geo. Table of Contents Page 1.0 SUMMARY 1 2.0 INTRODUCTION AND TERMS OF REFERENCE 7 3.0 RELIANCE ON OTHER EXPERTS 10 4.0 PROPERTY DESCRIPTION AND LOCATION 11 4.1 MINERAL RIGHTS IN CHILE 15 4.1.1 Pedimento 15 4.1.2 Manifestacion 15 4.1.3 Mensura 16 4.2 ENVIRONMENTAL 17 5.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 18 6.0 HISTORY 21 6.1 PREVIOUS EXPLORATION PROGRAMS 22 6.2 HISTORICAL RESOURCE ESTIMATES AND PRODUCTION 27 7.0 GEOLOGICAL SETTING 30 7.1 REGIONAL GEOLOGY 30 7.2 PROPERTY GEOLOGY 31 7.2.1 Geology 31 7.2.2 Structure 31 7.2.3 Alteration 31 8.0 DEPOSIT TYPES 34 9.0 MINERALIZATION 35 10.0 EXPLORATION 36 10.1 RED METAL EXPLORATION (VERIFICATION) PROGRAM 36 10.1.1 Geological Mapping Program 36 10.1.2 September, 2009 Drilling Program 36 10.1.3 Red Metal Expenditures on the Farellon Property 37 10.2 RED METAL EXPLORATION TARGETS 37 11.0 DRILLING 38 11.1 2009 EXPLORATION DRILLING PROGRAM, GENERAL DISCUSSION 38 11.2 DISCUSSION OF THE DRILLING PROGRAM RESULTS 42 11.2.1 Drill Hole FAR-09-A 42 11.2.2 Drill Hole FAR-09-B 44 11.2.3 Drill Hole FAR-09-C 45 11.2.4 Drill Hole FAR-09-D 46 11.2.5 Drill Hole FAR-09-E 48 12.0 SAMPLING METHOD AND APPROACH 52 13.0 SAMPLE PREPARATION, ANALYSES AND SECURITY 54 13.1 RED METAL QA/QC PROTOCOL 56 13.1.1 Standard Samples 56 13.1.2 Blank Samples 57 13.1.3 Crush Duplicate Samples 57 13.2 RESULTS FROM RED METAL’S 2 57 13.2.1 Standard Samples 57 13.2.2 Results for the Blank Samples 59 13.2.3 Crush Duplicate Samples 60 13.3 MICON COMMENTS REGARDING RED METAL’S 2009 QA/QC PROTOCOLS AND RESULTS 62 14.0 DATA VERIFICATION 64 15.0 ADJACENT PROPERTIES 66 15.1 CARRIZAL ALTO 66 15.2 CATALINA RESOURCES PLC – KAHUNA PROPERTY 67 16.0 MINERAL PROCESSING AND METALLURGICAL TESTING 69 17.0 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 70 18.0 OTHER RELEVANT DATA AND INFORMATION 71 19.0 INTERPRETATION AND CONCLUSIONS 72 20.0 RECOMMENDATIONS 74 21.0 REFERENCES 77 APPENDICES Appendix 1 Glossary of Mining Terms At end of report. Appendix 2 TSL Laboratories, Certificate of Analysis At end of report. List of Tables Page Table 1.1 Summary of the September, 2009 Reverse Circulation Drilling Program 3 Table 1.2 Summary of the Significant Assays for the 2009 Exploration Drilling Program on the Farellon Project 4 Table 2.1 List of the Abbreviations 8 Table 4.1 Summary of Mineral Concession Information for the Farellon Project (as of October 31, 2009) 14 Table 6.1 Summary of the Farellon Alto and Bajo Mine Dump Sampling 22 Table 6.2 Summary of 1996 to 1997 Minera Stamford Reverse Circulation Drill Hole Statistics for the F Farellon Project 26 Table 6.3 Summary of Significant 1996 to 1997 Minera Stamford Reverse Circulation Drill Hole Intervals for the Farellon Project 26 Table 10.1 Farellon Project Exploration and Property Expenditures 37 Table 11.1 Summary of the September, 2009 Reverse Circulation Drilling Program 38 Table 11.2 Summary of the Lithological Details for Reverse Circulation Drill Hole FAR-09-A 42 Table 11.3 Summary of the Lithological Details for Reverse Circulation Drill Hole FAR-09-B 44 Table 11.4 Summary of the Lithological Details for Reverse Circulation Drill Hole FAR-09-C 46 Table 11.5 Summary of the Lithological Details for Reverse Circulation Drill Hole FAR-09-D 47 Table 11.6 Summary of the Lithological Details for Reverse Circulation Drill Hole FAR-09-E 49 Table 11.7 Summary of the Significant Assays for the 2009 Exploration Drilling Program on the Farellon Project 50 Table 13.1 Summary of the Type and Frequency of the QA/QC Samples on the Farellon Project 55 Table 13.2 Summary of the Type and Frequency of the QA/QC Samples on the Farellon Project 56 Table 13.3 Summary of the Standard Reference Material 56 Table 13.4 Summary of the Assay Results for the Standard Reference Samples Submitted by Red Metal to Acme 57 Table 13.5 Summary of the Assay Results for the Blank Samples Submitted by Red Metal to Acme Laboratories 59 Table 13.6 Summary of the Assay Results for the Crush Duplicate Samples Submitted by Red Metal to Acme Laboratories 61 Table 14.1 Summary of Micon’s Farellon Project Grab Sample Information 64 Table 14.2 TSL Extraction Techniques used on Micon’s Farellon Project Grab Samples 64 Table 14.3 Assay Results for Micon’s Farellon Project Grab Samples 64 Table 14.4 Comparison of Assay Results for Micon’s Grab Samples and Red Metal’s Samples for the Same Interval 65 Table 15.1 Summary of Carrizal Alto Production from 1862 to 1870 66 Table 20.1 Farellon Project Exploration Budget 74 List of Figures Page Figure 4.1 Farellon Project Location Map 12 Figure 4.2 Farellon Project Mineral Concession Map, Carrizal Alto Sector (as of October 31, 2009) 13 Figure 5.1 View of the Farellon Property looking towards Cerro Pan de Azucar 19 Figure 5.2 A General View of the Farellon Property Topography 19 Figure 6.1 Location Map of the Minera Stamford Drill Holes on the Farellon Property 24 Figure 6.2 Section Indicating the Mineralization Encountered on the Section Covered by Minera Stamford Drill Holes FAR-96-13, FAR-96-20 and FAR-96-21 25 Figure 7.1 Regional Map of the Geology Surrounding the Farellon Property 32 Figure 7.2 Map of the Local Geology Surrounding the Farellon Property 33 Figure 11.1 Location Map of the 1996 Minera Stamford and 2009 Red Metal Drill Holes on the Farellon Project 39 Figure 11.2 Set-up on Drill Hole FAR-09-D on the Farellon Project in September, 2009 40 Figure 11.3 Drill Hole in the Process of Being Surveyed by Comprobe on the Farellon Property 41 Figure 11.4 PVC Piping being added as a Surface Pre-collar to Drill Hole FAR-09-D 41 Figure 11.5 Comparison of the Drilling Results for Drill Holes FAR-96-022 and FAR-09-A 43 Figure 11.6 Comparison of the Drilling Results for Drill Holes FAR-96-009 and FAR-09-B 45 Figure 11.7 Comparison of the Drilling Results for Drill Holes FAR-96-11, -15 and -16 and FAR-09-C 47 Figure 11.8 Comparison of the Drilling Results for Drill Holes FAR-96-013, -020 and -021 and FAR-09-D and -E 49 Figure 12.1 Sampling 2009 Drill Hole FAR-09-B on the Farellon Project 52 Figure 13.1 Reverse Circulation Chip Tray for 2009 Drill Hole FAR-09-Et 55 Figure 13.2 Graph of the Assay Results for Standard Reference Sample SG-31 Submitted by Red Metal to Acme 58 Figure 13.3 Graph of the Assay Results for Standard Reference Sample OREAS 94 Submitted by Red Metal to Acme 58 Figure 13.4 Graph of the Assay Results for Standard Reference Sample OREAS 96b Submitted by Red Metal to Acme 59 Figure 13.5 Graph of the Assay Results for the Blank Samples Submitted by Red Metal to Acme Laboratories 60 Figure 13.6 Graph of the Assay Results for the Crush Duplicate Samples Submitted by Red Metal to Acme Laboratories 62 Figure 15.1 Farellon Project Location in Relation to Adjacent Properties 68 1.0 SUMMARY Red Metal Resources Ltd. (Red Metal) has acquired the Farellon property and has retained Micon International Limited (Micon) to write a Technical Report in support of its acquisition and recent exploration program.Exploration of the Farellon project is at an early stage and at this point is insufficient to conduct a resource estimate. Red Metal’s Farellon project is located in the Province of Huasco, third region of Chile, Región de Atacama.The project is situated 75 km northwest of the city of Vallenar, 20 km west of the Pan-American Highway, 150 km south of the city of Copiapo and approximately 700 km north of the Chilean capital of Santiago, in the coastal Cordillera.The Farellon property lies within the Atacama Desert, considered the driest place on earth.The Atacama Desert is bound to the west by the Chilean Coast Range and to the east by the Andes. The Farellon project is comprised of a north-south oriented mining concession, Farellon Uno al Ocho, which measures approximately 1.7 km north-south by 0.5 km east-west, and three contiguous concessions wrapping around the Farellon Uno al Ocho concession, approximately 1.5 km to the north and 1.5 km east.The three concessions consist of three rectangular parcels of land, two of which are approximately 2 km by 1 km and one which is approximately 3 km by 1 km.The two areas cover a total area of 796 ha.The total annual 2009 concession tax for the Farellon property was US $6,285. The Llanos de Challe national park, which was created in July, 1994, covers the southern 750 m of the Farellon Una al Ocho concession.According to the Mining Code of Chile, in order to mine or complete any exploration work within the park boundaries, Red Metal will be required to get written authorization from the government.Red Metal has requested advice on this issue from its Chilean mining lawyer which is pending. The patented mining concessions are registered in the name of and owned 100% by Minera Polymet Limitada (Polymet), a 99% owned subsidiary of Red Metal.The Chilean subsidiary of Red Metal was incorporated as Polymet by means of a public deed dated July 16, 2007 and granted before the Notary Public Mr. Ricardo Alvares Pizarro.The incorporation was registered in the same year, in folio 153 N° 65 at the Commerce Registry kept by the Real Estate Registrar of Vallenar and published in the Official Gazette on August 13, 2007. Red Metal acquired the Farellon property through an assignment agreement between Polymet and Minera Farellon Limitada (Minera Farellon) dated September 25, 2007 and amended on November 20, 2007.Under the assignment agreement, Minera Farellon agreed to assign to Polymet its option to buy the Farellon property.Polymet acquired the option onApril 25, 2008, and assumed all of Minera Farellon’s rights and obligations under the Farellon option agreement on the same day.Red Metal exercised the option and bought the property from the vendor on April 25, 2008.Red Metal owes a royalty equal to 1.5% of the net smelter return that it receives from the property to a maximum of US $600,000.The royalty is payable monthly and is subject to a monthly minimum of US $1,000 when Red Metal starts selling any minerals it extracts from the property. 1 Chile is divided into three major physiographic units running north-south, the Coastal cordillera, the Central valley and the High cordillera (Andes).The Farellon property is located within the Coastal cordillera which lies on the western margin of Chile and extends from the southern Peruvian border to Puerto Montt in southern Chile. The Farellon property lies on the western margin of the northern portion of the Chilean Coastal cordillera at the contact between Paleaozoic metasediments and late Jurassic diorites and monzodiorites. The Farellon property lies over the sheared contact of Paleozoic metasediments in the western portion and Jurassic diorite in the eastern portion.The contact between the metasediments and the diorite is a mylonitic sheared contact striking north-northeast and dipping approximately 65 degrees to the northwest.The metasediments are composed of quartz-feldspar-hornblende gneisses.The diorite underlying the eastern portion of the project area has been extensively intruded by intermediate mafic dykes oriented northeasterly.Locally, a small stock-like felsic body, called Pan de Azucar, with lesser satellite dykes intrudes the diorite.The intrusive relationship between the diorite and metasediments always appears to be tectonic. The contact zone between the metasediments and the diorites is a mylonitic shear zone ranging from 5 to 15 m in width and host to mineralized quartz-calcite veins.To the north the veins splay off to the east into the diorites.The southern concession of the Farellon property covers a 1.7 km section along strike of the sheared contact and the northern claims overlie a further 0.75 km of the sheared contact, as well as a 1.7 km section of the veining splayed into the diorite. The alteration associated with the shear zone is comprised of sulphidized quartz-calcite veins with an intense pyrite-serecite-biotite alteration halo.In places, there is massive siderite and ankerite alteration. Vein type, plutonic hosted IOCG deposits such as Carrizal Alto and by extension the Farellon property are characterized by a distinct mineralogy that includes not only copper and gold but also cobalt, nickel, arsenic, molybdenum and uranium.All of the IOCG deposits are partially defined by their iron content in the form of either magnetite or hematite.Typically the vein deposits of the coastal Cordillera are chalcopyrite, actinolite and magnetite deposits (Ruiz, 1962). Copper mineralization on the Farellon property consists of malachite and chrysocolla in the oxide zone and chalcopyrite in the sulphide zone.There is some indication that in the oxide zone some of the copper mineralization is tied up in goethite clay matrix.Alteration includes actinolite, biotite, serecite, epidote, quartz and carbonate. Mining in the region was historically focused on the Carrizal Alto area to the north of the main Farellon property.However, the Farellon project was mined on a limited basis during the 1940’s when Carrizal Alto had for the most part already shut down.Very little information regarding the mining has survived but there is a small amount of historical data located in the Servicio Nacional de Geologia Y Minera (Sernageomin) national archives in Santiago. 2 Historical records indicate that copper mining commenced at Carrizal Alto in the 1820's and continued on a significant scale, mostly by British companies, until 1891 when disastrous flooding occurred and mines closed.The historical reports indicate that the larger mines were obtaining good grades over significant widths in the bottom workings at the time of closure.It is estimated that during this period, in excess of 3 million tonnes with grades in excess of 5% copper and widths of 8 m were extracted, and there was also a large quantity of direct shipping ore at 12% copper.At one time there was a considerable body of tails present to support to these figures but the high gold and copper prices over the last few years have led to the trucking and reprocessing of this material.A brief revival of the mines occurred in the 1930’s, but little work has occurred since. Red Metal conducted a short geological mapping program over the Cecil and Burghley claims to better define future exploration targets.The mapping was completed during May and June, 2009.Red Metal followed up the mapping program with a 5 hole reverse circulation (RC) drilling program, totalling 725 m, in September, 2009.Red Metal has spent an estimated total of CDN $104,632 on the Farellon project between its acquisition and October 31, 2009.Table 1.1 summarizes the September, 2009 drilling program details. The drilling program was designed for the most part to twin a number of 1996 Minera Stamford S.A. (Minera Stamford) drill holes in order to verify the data acquired by the earlier drilling.Further drill holes were also designed to explore the down dip potential of the previously identified mineralized zones.One drill hole tested 100 m below the known mineralization and one drill hole tested continuity of mineralization between previously drilled sections.All of the 2009 drilling was conducted outside the National Park boundaries. Sampling was conducted on one metre intervals which is generally the industry standard sampling practice for RC drilling.Sampling started at the collar of the hole and proceeded to the bottom of the drill hole on one metre increments.Generally the sample recovery was good to excellent. 3 Micon reviewed the samples and sampling procedures undertaken by Red Metal at the Farellon property during the 2009 drilling program.Micon believes that the samples are representative of the geology encountered in the drilling program and that the samples were taken in such a manner as to minimize any sampling bias. Red Metal’s Quality Assurance/Quality Control (QA/QC) protocol consists of the addition of standards, blanks and laboratory duplicates to the sample stream.These are inserted into the sample series using the same number sequence as the samples themselves.One QA/QC sample is inserted in every 25 samples and it alternates between standards, blanks and laboratory duplicates. Micon has reviewed with Red Metal’s initial QA/QC protocols and generally agrees with them.However, as the exploration programs continue at the Farellon project and/or other projects, refinements to the program should be undertaken to ensure that Red Metal is following the August, 2xploration Best Practices Guidelines. The significant assays for Red Metal’s 2009 exploration drilling program have been summarized in Table 1.2.Currently the significant assays are reported as core lengths since the true width of the mineralized zone has not been established. The results of Red Metal’s 2009 exploration drilling program to twin a number of Minera Samford’s 1996 drill holes have confirmed the general location and tenor of the mineralization located during the 1996 drilling program.However, in two of the drill holes (FAR-09-A and FAR-09-E) the disparity between the historical 1996 gold assays and the current 2009 gold assays merits further investigation during the next phase of exploration.In the case of FAR-09-E, the disparity between the historical 1996 and 2009 assays also occurs in the copper assays and this will also need to be further investigated during the next phase of drilling.In all cases where disparities exits, the recent 2009 drilling produced lower assays than the earlier Minera Stamford drilling. 4 In general, the 2009 drilling program identified that the copper and gold mineralization at the Farellon project exhibited a direct correlation in both location and relative intensity with the results of earlier drilling.Further exploration programs will therefore be able to build on this observation in outlining the relative location and spacing of further drill holes. All drill holes during the 2009 drilling program intersected oxide facies mineralization with only minor amounts of sulphides observed (FAR-09-D). Based on the positive results from Red Metal’s first exploration program on the Farellon property it plans to conduct further exploration.Red Metal’s next phase of exploration will consist of approximately 1,200 m of diamond drilling.The diamond drilling is necessary to assist in defining the structural controls on the mineralization which may have been misinterpreted in the past due to the limited geological information gained during the RC drilling.The program will also assist in defining the depth and nature of the sulphide mineralization.If the next phase of drilling is successful Red Metal proposes to conduct a much larger phase of exploration which would consist of diamond and RC drilling, geophysical surveys and further geological mapping. A geophysical survey using both magnetics and induced polarization (IP) will help identify further mineralized structures on the property that may not have been noticed in the historic mapping.A phase two drill program would be at defined spacing to outline the continuity of mineralization, leading to a 3D model and initial resource estimation.The depth of the drilling would be dependent on the results of the phase one drill program The budget for the two phases of exploration would consist of expenditures totalling approximately US $217,000 for the first phase and US $1,879,000 for the second phase. Micon has reviewed Red Metal’s proposal for further exploration on its Farellon property and recommends that Red Metal conducts the exploration program as proposed, subject to funding and any other matters which may cause the program to be altered in the normal course of its business activities or alterations which may affect the program as a result of exploration activities themselves. Through its acquisition of the Farellon project, Red Metal has acquired a property with the potential to yield significant copper and gold mineralization.Micon agrees with the general direction of Red Metal’s initial and proposed exploration programs for the project and makes the following additional recommendations for the property: 1) Micon recommends that, in the case where a disparity exists between the historical 1996 and 2009 gold assays for the twinned holes (FAR-96-022/FAR-09-A and FAR-96-021/FAR-09-E), Red Metal should undertake further metallic screen assays.The metallic screen assays will assist in determining what the potential nugget effect is for the gold assays.Additionally, any gold assays which exhibit significant differences between the historical and current assays for twinned holes should automatically be flagged for re-assay by the primary laboratory and are potential candidates for assaying by a secondary laboratory. 5 2) Micon recommends that, in the case where a disparity exists between the historical 1996 and 2009 copper assays for the twinned holes (FAR-96-021/FAR-09-E), Red Metal should undertake further metallic screen assays to determine if it has encountered any metallic copper in this portion of the deposit.Additionally, any copper assays which exhibit significant differences between the historical and current assays for twinned holes should automatically be flagged for re-assay by the primary laboratory and are potential candidates for assaying by a secondary laboratory. 3) Micon recommends that Red Metal should add a screened metallic assay protocol to its QC/QC program as a secondary check if high grade assays of gold or copper are encountered during future exploration programs or if there is a significant difference between the primary and secondary assays for both field duplicate and check samples. 4) Micon recommends that, for future drilling programs, Red Metal acquires either some local unmineralized rock material or old bricks which can be crushed and used as the blank material for the purposes of sample analysis.The use of the crushed local rock material or bricks will act as a better blind blank sample than a purchased blank pulp. 5) Micon recommends that, in future programs, Red Metal substitutes it current assay laboratory crush duplicate with a true field duplicate where the duplicate sample is generated as part of initial field sampling process.The use of a field duplicate is a much better test of the assay laboratory’s overall process from preparation through assaying, since a crush duplicate will not necessarily pick up any errors in the preparation process. 6) Micon recommends that Red Metal designates a secondary assay laboratory to re-assay a portion of between 5% and 10% of the samples assayed by Acme.This additional sampling procedure would act as a secondary check on the results produced by Acme. Red Metal is in the position of having acquired a portion of a major historical mining district in Chile that has not been subjected fully to modern exploration concepts and technology.The Farellon property holds the potential for the discovery of mineralized deposits of similar character and grade as those exploited in the district in the past. The Farellon project should be considered to be an early stage exploration project upon which Red Metal has begun to conduct exploration in order to gain a further understanding of the nature and extent of the mineralization located on the property. 6 2.0
